
	
		I
		112th CONGRESS
		2d Session
		H. R. 4340
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To restrict assistance to Egypt unless the Government of
		  Egypt holds free and fair elections.
	
	
		1.Restriction on assistance to
			 Egypt
			(a)RestrictionAssistance under the provisions of law
			 described in subsection (b) may not be provided to Egypt unless the President
			 determines and certifies to Congress that the Government of Egypt has held free
			 and fair elections.
			(b)Provisions of
			 lawThe provisions of law referred to in subsection (a)
			 are—
				(1)chapter 4 of part
			 II of the Foreign Assistance Act of 1961 (relating to the Economic Support
			 Fund); and
				(2)section 23 of the
			 Arms Export Control Act (relating to the Foreign Military Financing
			 program).
				
